Exhibit 10.1

OPTION AGREEMENT

SCHLUMBERGER 2013 OMNIBUS STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION

SCHLUMBERGER LIMITED, a Curacao corporation (the “Company”), hereby grants to
you an incentive stock option (the “ISO”) to purchase common stock of the
Company, par value $0.01 per share (“Common Stock”), as more fully described
below.  The date of grant of this ISO (the “Grant Date”), the ISO exercise price
and the number of shares of Common Stock subject to this ISO (collectively, the
“Option Shares”) are set forth in an award notice that has been previously
delivered to you.  Your ISO is subject to all the terms and conditions of the
Schlumberger 2013 Omnibus Stock Incentive Plan as in effect on the date hereof
(the “Plan”) and this Agreement.  Your ISO is intended to constitute an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986 and the Treasury Regulations promulgated thereunder.

Except as set forth below, this ISO expires on the tenth anniversary of the
Grant Date.

The Option Shares will become purchasable in installments, which are
cumulative.  The date on which each installment will become exercisable and the
number of shares of Common Stock comprising each installment are as follows:

 

DATE

OPTION SHARES PURCHASABLE

 

 

1st Anniversary of the Grant Date

20%

 

 

2nd Anniversary of the Grant Date

20%

 

 

3rd Anniversary of the Grant Date

20%

 

 

4th Anniversary of the Grant Date

20%

 

 

5th Anniversary of the Grant Date

20%

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to
accommodate local regulations.  The vesting schedule above, and therefore your
ability to exercise your ISO at certain times and certain other terms of the
ISO, may change if you move from one country to another.  Currently, the Company
has in place a sub-plan for France which governs stock options issued to
grantees residing in France or who are on a French payroll.

This ISO may be exercised only by delivering to the Company a written notice (or
an electronic notice in the manner specified by the Compensation Committee of
the Board of Directors (the “Board”) of the Company (the “Committee”))
specifying the number of shares of Common Stock you wish to purchase.  The
Committee, which is authorized by the Board to administer the Plan, hereby
notifies you that the ISO price may be paid, subject to such rules and
procedures in effect at such time and as the Committee may prescribe from time
to time, (1) in cash or certified check, (2) by the delivery of shares of Common
Stock with a fair market value at the time of exercise equal to the total ISO
price, (3) by a combination of the methods described in (1) and (2), and (4)
subject to applicable law, through a broker-assisted cashless exercise, or
“sell-to-cover” arrangement in accordance with the procedures approved by the
Committee.

Please see the Company’s stock options department website, which is set forth in
the last paragraph of this Agreement for further information.  Any changes in
the terms and procedures of this program, and any additional program that the
Committee may authorize in the future, will be communicated to you on the
Company’s stock options department website.

This ISO will expire earlier than the date set forth above if you terminate
employment with the Company and its Subsidiaries (as defined in the Plan).  If
you terminate employment with consent of the Company or a Subsidiary, as
applicable, any exercise of this ISO must be made within three (3) months of
termination of employment (or expiration date, if earlier) and then only to the
extent the ISO was exercisable upon termination, unless you “retire” or become
“disabled” (as defined below), or terminate employment due to death.

 

 

 

 

--------------------------------------------------------------------------------

 

If your employment with the Company and its Subsidiaries is terminated due to
retirement, your ISO shall be exercisable at any time during the period of sixty
(60) months after such termination or the remainder of the term of the ISO,
whichever is less (the “Retirement Exercise Period”), provided that such option
may be exercised after such termination and before expiration only to the extent
that it is exercisable on the date of such termination.  For purposes of this
Agreement, “retirement” means termination of your employment with the Company
and all Subsidiaries at or after (i) age 55 or (ii) age 50 and completion of at
least 10 years of service with the Company and all Subsidiaries.  As more fully
described in the Prospectus related to the Plan, if you exercise your option
more than three (3) months following your retirement, your Option Shares will be
treated as attributable to the exercise of a non-qualified stock option for tax
purposes.

If your employment with the Company and its Subsidiaries is terminated due to
death or disability, your ISO shall automatically become fully vested and
exercisable.  You may exercise the outstanding ISO at any time during the period
of sixty (60) months after such termination or the remainder of the term of the
ISO, whichever is less (the “Disability Exercise Period” or “Death Exercise
Period”, as applicable).  For purposes of this Agreement, “disability” means
such disability (whether through physical or mental impairment) which totally
and permanently incapacitates you from any gainful employment in any field which
you are suited by education, training, or experience, as determined by the
Committee in its sole and absolute discretion.  As more fully described in the
Prospectus related to the Plan, if you exercise your option more than twelve
(12) months after you terminate employment due to disability, your Option Shares
will be treated as attributable to the exercise of a non-qualified stock option
for tax purposes.

In the event that you die while employed with the Company or any Subsidiary or
during the Retirement Exercise Period or the Disability Exercise Period, your
ISO may be exercised only by the person or persons entitled thereto under your
will or under the laws of descent and distribution to the extent exercisable by
you on the date of your death and to the extent the term of the ISO has not
expired within such Retirement Exercise Period or Disability Exercise Period.

If termination of your employment with the Company and its Subsidiaries is
because of breach of your employment contract, if any, or your misconduct, this
ISO will immediately expire and terminate. Termination of your employment
without consent of the Company or a Subsidiary, as applicable, will cause your
ISO to expire immediately.

This ISO may be forfeited, and any exercise you have made of this ISO may be
rescinded, as further described below, if you engage in certain “detrimental
activity” as defined below.  Specifically, if you engage in detrimental activity
while employed with the Company or its Subsidiaries or within one year following
termination of employment for any reason other than retirement or disability,
this ISO will immediately expire and terminate and the Committee may rescind any
exercise that you made under this option within six months preceding or three
months following your termination.  If you engage in detrimental activity while
employed with the Company or its Subsidiaries or within five years following
termination of employment by reason of retirement or disability, this ISO will
immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within the period beginning six months prior to your
termination by retirement or disability and ending on the expiration of your
Retirement Exercise Period or Disability Exercise Period.  In the event that any
option exercise is rescinded by the Committee as described above, you will be
obligated to pay the Company within 10 days following written demand an amount
equal to the spread on the shares of Common Stock with respect to which the
rescinded exercise applied.   (The “spread” for this purpose is the difference
between the aggregate exercise price and aggregate fair market value of the
shares as to which you exercised your option, with fair market value determined
as of the exercise date.)

For purposes of this Agreement, “detrimental activity” means activity that is
determined by the Committee in its sole and absolute discretion to be
detrimental to the interests of the Company or any of its Subsidiaries,
including but not limited to situations where a grantee:  (1) divulges trade
secrets, proprietary data or other confidential information relating to the
Company or to the business of the Company and any Subsidiaries, (2) enters into
employment with a competitor under circumstances suggesting that such grantee
will be using unique or special knowledge gained as a Company employee or
Subsidiary employee to compete with the Company or its Subsidiaries, (3) uses
information obtained during the course of his or her employment or prior
employment for his or her own purposes, such as for the solicitation of
business, (4) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary, or (5) takes any action that harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries.  The
Committee may delegate its authority to determine whether a holder has engaged
in “detrimental activity” to an officer of the Company or to a subcommittee of
the Committee.

As contemplated by the Plan, you may not exercise your ISO or any portion
thereof, and no obligation exists to issue or release shares of Common Stock or
accept an exercise of this ISO, if the issuance or release of shares or the
acceptance of the ISO exercise by the Company or a Subsidiary constitutes a
violation of any governmental law or regulation.

This ISO is not transferable or assignable except by will or laws of descent and
distribution and then only to the extent exercisable at death.

-2-

--------------------------------------------------------------------------------

 

The grant of this ISO is subject to the terms of the Plan, which is
discretionary in nature, and the terms of this Agreement. The grant of this ISO
is a one‑time benefit, and does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options.  All
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares of
Common Stock subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Committee.  Your participation in the Plan is voluntary.  The grant of this ISO
is an extraordinary item of compensation which is outside the scope of your
oral, written or implied employment contract, if any.  This ISO is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long‑service awards,
pension or retirement benefits or similar payments.  The vesting of this ISO
ceases upon termination of employment for any reason except as otherwise
explicitly provided in this Agreement.

You (i) authorize the Committee, the Company and any affiliated employer entity,
and any agent of the Committee administering the Plan or providing Plan
recordkeeping services, to disclose to the Committee, the Company or any of its
affiliates such information and data as the Committee or the Company shall
request in order to facilitate the grant of options and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information, to the extent permitted under applicable law; and (iii) authorize
the Company and any such agent to store and transmit such information in
electronic form.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas (except that no effect shall be given to any conflicts of law
principles thereof that would require the application of the laws of another
jurisdiction).  Venue for any dispute arising under this Agreement shall lie
exclusively in the state and federal courts, as applicable, of Harris County,
Texas and the Southern District of Texas, Houston Division, respectively.

If you do not wish to accept this Option Agreement, please return this Option
Agreement to the Stock Option Department or notify the Stock Option Department.

The Plan and prospectus are both available on-line at www.myshares.slb.com.  A
paper copy of the Plan and/or prospectus may be obtained by contacting the Stock
Option Department, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston,
Texas 77056.

 

SCHLUMBERGER LIMITED

 

By

 

 

 

 

Paal Kibsgaard

 

-3-